Exhibit 32.1 – Certifications CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Eric Anderson, Chief Executive Officer and Chief Financial Officer, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that this report on Form 10-K of Lid Hair Studios International, Inc. for theperiod ending May 31, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in this report on Form 10-K fairly presents in all materialrespects the financial condition and results of operations ofLid Hair Studios International, Inc. August 28, 2009 /s/ Eric Anderson Eric Anderson, Chief Executive Officer, Chief Financial Officer and Chief Accounting Officer, Lid Hair Studios International, Inc.
